DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
Groups I (claims 25-32) and II (claims 33-52) lack unity of invention because even though the inventions of these groups require the technical features of "restriction mechanism" and “retraction means”, these technical features are not special technical features as they do not make a contribution over the prior art in view of Brett John Huddart et. al. (WO 2016043603 A1).  Huddart teaches of a restriction mechanism ([0624] directional locking mechanism 440, [0722] See Fig. 68A for cross-sectional view of the directional lock) comprising a washer housing and locking mechanism for an adjustable length on a headgear. This is in line with what the claimed invention considers to be a restriction mechanism, as in the specifications it is used interchangeably (Spec. [0243] “restriction mechanisms or directional locks, each of which can comprise a washer mechanism”). Huddart teaches of a retraction means ([0622] elasticated retraction feature or mechanism 250, see Fig. 14). This is in line with what the claimed invention considers to be the retraction means within its specifications (Spec. [0243]"elastic braid can acts as a retraction means... other retraction means or biasing elements can be used instead").
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL JAMES KAUFFMAN whose telephone number is (571) 272-6448. The examiner can normally be reached M-F: 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEIL KAUFFMAN/Examiner, Art Unit 3785              

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785